Citation Nr: 0005331	
Decision Date: 02/29/00    Archive Date: 03/07/00

DOCKET NO.  97-06 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for lumbosacral spine 
arthritis.

2.  Entitlement to an increased rating for residuals of a 
left ankle fracture, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1961 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) following a May 1996 decision of the Providence, 
Rhode Island, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied a rating greater than 20 
percent for the veteran's service-connected residuals of a 
left ankle fracture.  This matter also comes before the Board 
following a September 1996 action by the RO which denied 
service connection for low back disability.


FINDINGS OF FACT

1.  Competent medical evidence has been submitted which tends 
to show that lumbosacral spine arthritis has been aggravated 
by the veteran's service-connected left ankle disability.

2.  The veteran experiences marked limitation of motion of 
the left ankle with pain.


CONCLUSIONS OF LAW

1.  The claim of service connection for lumbosacral arthritis 
is well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. § 3.310 (1999).

2.  A rating greater than 20 percent for residuals of a left 
ankle fracture is not warranted.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a (Diagnostic 
Codes 5262, 5270, 5271) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative allege that the veteran's 
degenerative joint disease of the lumbosacral spine was 
caused and/or aggravated by his service-connected left ankle 
disability.  They also allege that the veteran's service-
connected left ankle disability is manifested by chronic pain 
and instability which have become worse over time, thereby 
entitling the veteran to a higher rating.  The veteran and 
his representative also request that the veteran be afforded 
the benefit of the doubt.

Service Connection Claim

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 71, 81 (1990).

Controlling laws and regulations provide that secondary 
service connection may be granted where disability is 
proximately due to or the result of already service-connected 
disability.  38 C.F.R. § 3.310 (1999).  Compensation is also 
payable when service-connected disability has aggravated a 
non-service-connected disorder.  Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Additionally, in order for 
a claim of service connection on a secondary basis to be well 
grounded, competent medical evidence showing a causal 
relationship or aggravation must be presented.  Jones (Wayne 
L.) v. Brown, 7 Vet. App. 134 (1994); Allen, supra.

The Board notes that Michael J. Murphy, M.D., opined in an 
August 1996 letter that "[i]nsofar as [the veteran's 
service-connected left ankle disorder] is a chronic problem 
it is reasonable to assume that [the service-connected left 
ankle disorder] has altered his gait mechanics over the years 
and has contributed to his back condition . . . Although[, 
his service-connected left ankle disorder] is not the only 
etiologic factor with regard to his back pain[,] it is 
certainly one of the factors and a contributing factor to his 
back condition."  (Emphasis added).  In addition, the 
veteran's low back disorder was diagnosed at a December 1996 
VA examination as mild degenerative joint disease of the 
lumbosacral spine.

Accordingly, because the record on appeal tends to show that 
the veteran has arthritis of the lumbosacral spine which, at 
the very least, was made worse by his already service-
connected left ankle disability, the claim is well grounded 
within the meaning of 38 U.S.C.A. § 5107 (West 1991).  See 
Caldwell v. Derwinski, 1 Vet. App. 466 (1991); Hampton v. 
Gober, 10 Vet. App. 481 (1997).

In December 1996, a VA examiner opined that the veteran would 
have developed the back problem even if he had never injured 
his ankle.  Nevertheless, this opinion does not appear to 
directly address the question of aggravation, as the August 
1996 opinion did.  See Allen, supra.  Consequently, because 
the August 1996 letter indicates that the veteran's service-
connected left ankle disorder was a contributing factor to 
the low back arthritis, the Board finds that this claim of 
service connection is well grounded.  38 C.F.R. § 3.310.  

Increased Rating Claim

As to the veteran's claim for an increased rating for 
residuals of a left ankle fracture, the Board observes that 
disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by Diagnostic Codes.  38 C.F.R. 
§ 4.27 (1999).  Additionally, although regulations require 
that a disability be viewed in relation to its recorded 
history, see 38 C.F.R. §§ 4.1, 4.2, when assigning a 
disability rating, it is the present level of disability 
which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

The veteran has been service connected for a healed left 
ankle fracture which was found to be 20 percent disabling 
under Diagnostic Code 5010-5271 (traumatic arthritis rated as 
limited motion).  See 38 C.F.R. § 4.27 (1999).  In this 
regard, the Board notes that, given potentially applicable 
rating criteria, the veteran will be entitled to a rating 
higher than 20 percent if he has malunion or nonunion of the 
tibia or fibula, or ankylosis at a certain position.  
Diagnostic Codes 5262, 5270, 5271.  (The highest rating 
assignable for limited motion under Diagnostic Code 5271 is 
20 percent.)

Specifically, Diagnostic Code 5262 provides that malunion of 
the tibia or fibula with slight ankle disability warrants a 
10 percent evaluation, with moderate ankle disability, a 20 
percent evaluation, and with marked ankle disability, a 30 
percent evaluation.  Nonunion of the tibia or fibula with 
loose motion requiring a brace warrants a 40 percent 
evaluation.  38 C.F.R. § 4.71a (1999).  In addition, 
Diagnostic Code 5270 provides that ankylosis of the ankle 
warrants a 20 percent evaluation when there is ankylosis in 
plantar flexion at less than 30 degrees.  Diagnostic Code 
5270.  A 30 percent evaluation is warranted when there is 
ankylosis in plantar flexion between 30 and 40 degrees, or in 
dorsiflexion between 0 and 10 degrees, and a 40 percent 
evaluation is warranted when there is ankylosis in plantar 
flexion at more than 40 degrees, in dorsiflexion at more than 
10 degrees, or with abduction, adduction, inversion or 
eversion deformity.  Id.

The Board finds that, based upon the findings at the most 
recent VA examinations, and a review of all medical records 
associated with the claims file, the veteran does not have 
either malunion or nonunion of the tibia or fibula, or 
ankylosis of the left ankle.  Therefore, he does not meet the 
requirements to be awarded a greater disability rating under 
either Diagnostic Code 5262 or Diagnostic Code 5270. 

Specifically, following a September 1963 closed reduction of 
the fracture, x-ray reports, dated from September 1963 to 
December 1963, did not show malunion or nonunion of the tibia 
or fibula.  The record also included post-service VA x-rays, 
dated in December 1975, August 1978, November 1979, January 
1994, April 1996, December 1996, and November 1998, as well 
as private x-rays from Dr. Murphy, dated in August 1996.  
While these x-rays revealed hypertrophic changes of the 
distal end of the medial malleolus, mild deformity of the 
lateral malleolus, degenerative joint disease, osteophytes 
marginally, and/or subchondral sclerosis, none of these x-
rays revealed malunion or nonunion of the tibia or fibula.

As stated above, Diagnostic Code 5262 requires malunion or 
nonunion of the tibia or fibula with either marked disability 
or loose motion for a higher rating to be assigned.  Yet, as 
seen above, there is no medical evidence of either problem.  
In fact, x-rays taken shortly after the closed reduction of 
the fracture did not show either malunion or nonunion of the 
tibia or fibula.  Therefore, a disability rating in excess of 
20 percent is not warranted under Diagnostic Code 5262.

The Board next considers the applicability of Diagnostic Code 
5270.  In this regard, the Board notes that ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  However, the record on 
appeal is negative for findings of ankylosis.  Specifically, 
the more recent evidence includes an October 1995 letter from 
Stephen Malaquias, M.D., as well as January and August 1996 
letters from Dr. Murphy.  These letters refer to the 
veteran's complaints and/or treatment for chronic left ankle 
pain and swelling (after approximately half an hour on his 
feet) diagnosed as post-traumatic degeneration of the left 
ankle.  It was also reported that the veteran took Lodine and 
other anti-inflammatories for pain.  However, they do not 
contain a diagnosis of ankylosis.

When examined by Dr. Murphy in January 1996, the ankle had 
swelling, and range of motion was limited to +5 dorsiflexion 
and 20 degrees of plantar flexion.  X-rays revealed joint 
space narrowing, osteophytes marginally, and some subchondral 
sclerosis.  In August 1996, Dr. Murphy also reported that the 
veteran's left ankle examination was characterized by 
bimalleolar thickening.  X-rays at that time revealed joint 
space narrowing, osteophytes marginally, and subchondral 
sclerosis.  

At a December 1996 VA examination, the veteran complained 
that he first starting experiencing post-service left ankle 
pain in 1975.  He reported that he had a number of jobs since 
military service and that he quit his job as a firefighter in 
1979 because of ankle and back problems.  The veteran 
complained that he could not stand up for more than three-
quarters of an hour on a hard surface and could only stand 
for one and a half hours on a soft surface.

On examination, left ankle passive range of motion studies 
disclosed motion of 30 degrees of inversion, 30 degrees of 
eversion, 20 degrees of dorsiflexion, and 45 degrees of 
plantar flexion.  Range of motion studies conducted when the 
veteran used his own power disclosed definite restrictions--
approximately fifty percent.  Specifically, range of motion 
was 15 degrees of inversion, 10 degrees of eversion, 10 
degrees of dorsiflexion, and 20 degrees of plantar flexion.  
The examiner reported that the veteran experienced pain with 
the range of motion studies.  Moreover, the veteran could not 
rise up on the ball of his left foot even when standing on 
his right foot.  However, the examiner indicated that, given 
that the veteran weighed 265 pounds, he did not think that 
this result was unexpected.  X-rays revealed mild 
degenerative joint disease throughout the ankle, irregularity 
of the lateral malleolus, and irregularity of the medial 
malleolus.  The examiner did not diagnose ankylosis.

An October 1998 VA examination, the veteran complained that 
he could not stand for more than twenty minutes at a time, 
that he had trouble with stairs, and that he lost 
approximately one week of work a year because of left ankle 
flare-ups.  On examination, range of motion was 10 degrees of 
eversion/abduction, 10 degrees of dorsiflexion, and 40 
degrees of plantar flexion.  Additionally, there was crepitus 
and bogginess.  Moreover, when standing on just the left 
foot, he could not lift his heel off the ground.  X-rays 
revealed severe degenerative joint disease.  The examiner 
opined that the degenerative joint disease was very severe 
and that the veteran would require a fusion of the ankle in 
the future.  However, once again, a diagnosis of ankylosis 
was not provided.

In summary, the range of motion studies at the veteran's most 
recent VA examinations, conducted in December 1996 and 
October 1998, specifically show that the left ankle, while 
painful, was nonetheless mobile.  Similar findings are found 
in the private treatment records.  Therefore, in the absence 
of ankylosis, the Board may not rate his service-connected 
left ankle disability as ankylosis under Diagnostic Code 
5270.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).  
Consequently, given the veteran's ankle motion, an increased 
rating is not warranted under Diagnostic Code 5270.  

Although the veteran has complained of pain that affects his 
ankle function, it is important to note that the veteran's 20 
percent rating is for "marked" limitation of motion under 
Diagnostic Code 5271--the highest disability rating available 
for limitation of motion of an ankle, short of ankylosis.  In 
such an instance, where "the appellant is already receiving 
the maximum disability rating" for limitation of motion, 
consideration of the provisions of DeLuca v. Brown, 
8 Vet. App. 202 (1995) (functional impairment due to pain 
must be equated to loss of motion) is not required.  Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997); see also VAOPGCPREC 36-
97 (Dec. 12, 1997).  Additionally, while service connection 
is in effect for loss of motion of the left ankle and the 
record on appeal shows x-ray evidence of arthritis of the 
left ankle, it should be noted that arthritis is evaluated on 
the basis of limitation of motion which, as already noted, is 
accounted for by the limitation of motion rating under 
Diagnostic Code 5271.  38 C.F.R. § 4,71, Diagnostic Codes 
5003, 5010 (1999).

The Board, in reaching the conclusions noted above, has 
considered the veteran's arguments as set forth in his 
written statements to the RO and at his March 1997 personal 
hearings.  Specifically, the veteran testified that his left 
ankle was stiff in the morning and throughout the day was 
unstable.  He said that he had swelling and, after 
approximately half an hour to one hour of walking, the ankle 
was so painful that he could no longer stand up.  He also 
reported that he used a cane to walk anytime he was away from 
home.  Moreover, he testified that it took him approximately 
twenty minutes to loosen up his ankle in the morning and 
approximately ten minutes to loosen it up after driving.  He 
testified that he periodically experienced a sharp shooting 
pain in his left ankle when standing that would cause him to 
fall if he did not have something to hold on to.  He said 
that, after such a flare-up, it took him approximately thirty 
minutes of manipulating his ankle to reduce the pain enough 
so that he could get back on his feet.  He also reported that 
he was taking Lodine for the pain.  Lastly, the veteran 
testified that, while he had seen both his family physician 
and an orthopedic surgeon for treatment, they had both told 
him that there was nothing else they could give him to stop 
his pain except to fuse the ankle.

While a lay witness can testify as to the visible symptoms or 
manifestations of a disease or disability, his belief as to 
its current severity is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, must 
provide evidence requiring medical knowledge.  See Bostain v. 
West, 11 Vet. App. 124 (1998); Espiritu v. Derwinski, 
2 Vet. App. 492, (1992); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  Therefore, the Board finds that the 
preponderance of the evidence is against the claim for an 
increased rating for the service-connected left ankle 
disorder.

Based on the argument made by the veteran, in both written 
statements to the RO and at VA examinations (i.e., that he 
has had trouble both obtaining and keeping employment because 
his left ankle disorder made it impossible for him to stand 
for more than 20 minutes), the Board has given consideration 
to the potential application of 38 C.F.R. § 3.321(b)(1) 
(1999).  The veteran has filed with the RO an April 1979 
retirement examination as well as a September 1979 memorandum 
from an ex-employer who reported that, in September 1979, the 
veteran retired/resigned his job as a firefighter, and a 
February 1996 letter from a different employer who reported 
that the veteran's application for disability retirement had 
been approved.  However, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  See 38 C.F.R. § 3.321 (1999).  There is no 
indication that the veteran's ankle problem alone led to 
extraordinary problems with employability beyond those 
contemplated by the 20 percent rating.  The current evidence 
of record does not demonstrate that his left ankle problems 
have resulted in frequent periods of hospitalization or in 
marked interference with employment.  § 3.321.  It is 
undisputed that his service-connected disability has had an 
adverse effect on employment, but it bears emphasis that the 
schedular rating criteria are designed to take such factors 
into account.  The schedule is intended to compensate for 
average impairments in earning capacity resulting from 
service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability 
specified [in the rating schedule] are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability."  38 C.F.R. § 4.1 (1999).  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes that a remand to the RO for referral of this issue 
to the VA Central Office for consideration of an 
extraschedular evaluation is not warranted.

The Board has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 and 38 
C.F.R. §§ 3.102, 4.3 (1999), but does not find that the 
evidence is in such approximate balance as to warrant its 
application.  In short, the preponderance of the evidence is 
against the claim.


ORDER

The claim of service connection for lumbosacral spine 
arthritis is well grounded; to this extent, the appeal is 
granted.

An evaluation greater than 20 percent for residuals of a left 
ankle fracture is denied.


REMAND

As noted in the Board's decision above, Dr. Murphy opined in 
August 1996 that that the veteran's service-connected left 
ankle disorder is a contributing factor to his low back 
disorder.  Such a relationship suggests that a grant of 
compensation is warranted under 38 U.S.C.A. §§ 1110, 1131.  
Allen, supra.  However, as also noted above, the December 
1996 VA examiner opined that it was unreasonable to assume 
that the veteran's back disorder was due to the service-
connected left ankle disorder because of the passage of time.  
Moreover, an October 1995 letter from Dr. Malaquias indicates 
that he had treated the veteran for low back strain arising 
out of a fall in February 1994.  Similarly, a January 1996 
letter from Dr. Murphy shows that the veteran sustained an 
on-the-job back injury in approximately 1994.

The Court has stated that VA may only consider independent 
medical evidence to support its findings and is not permitted 
to base decisions on its own unsubstantiated medical 
conclusions.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991).  The Court has also held that, where there is 
reasonable possibility that current conditions are related to 
or are the residuals of a condition experienced in service, 
VA should seek a medical opinion as to whether the veteran's 
current problems are in any way related to or are residuals 
of those experienced in service.  Horowitz v. Brown, 
5 Vet. App. 217 (1993).  See, e.g., Molloy v. Brown, 
9 Vet. App. 513 (1996); Alemany v. Brown, 9 Vet. App. 518 
(1996); Lathan v. Brown, 7 Vet. App. 359 (1995); Dixon v. 
Derwinski, 3 Vet. App. 261 (1992) (physicians' statements 
that claimed disability "may be," "could be," or is 
"possibly" related to service or a service-connected 
disability sufficient to make claim of service connection 
well grounded); but see Tirpak v. Derwinski, 2 Vet. App. 609 
(1992); Warren v. Brown, 6 Vet. App. 4 (1993) (physicians' 
statements that there "could have been," or that there 
"may or may not be," a causal relationship were 
insufficient to make claim for service connection well 
grounded).

Therefore, the Board finds that further evidence, or 
clarification of the evidence, in the form of a VA 
examination that takes into account the veteran's history as 
documented in the claim's file is essential before an 
appellate decision may be made on this claim of service 
connection.  This is particularly so because the VA examiner 
who provided an opinion as to direct causation apparently did 
not address the possibility of aggravation under the Allen 
case.  

Accordingly, the case is REMANDED for the following actions:

1.  The veteran should be given an 
opportunity to supplement the record on 
appeal with pertinent evidence.  The RO, 
given the veteran's March 1997 personal 
hearing testimony, should obtain and 
associate with the record on appeal 
copies of treatment records on file with 
the veteran's family physician and 
Michael J. Murphy, M.D.  The RO, given 
Dr. Stephen Malaquias October 1995 letter 
and Dr. Murphy's January 1996 letter, 
should obtain and associate with the 
record on appeal copies of all medical 
records relating to the veteran's 1994 
on-the-job back injury.  
38 C.F.R. § 3.159 (1999).

2.  The RO should schedule the veteran 
for a VA orthopedic examination.  The 
examiner should review the entire claim's 
folder.  All appropriate testing should 
be undertaken.  The examiner should 
provide an opinion as to whether the 
veteran has a low back disorder that is 
caused or made worse, even to the 
slightest degree, by his service-
connected left ankle disorder.  Each 
opinion expressed should be explained in 
light of those opinions already of 
record, especially the August 1996 
opinion provided by Dr. Murphy and the 
December 1996 opinion provided by a VA 
examiner.

3.  After completion of the development 
requested above, the RO should again 
review the veteran's claim. If any action 
taken remains adverse to the veteran, 
both he and his representative should be 
furnished a supplemental statement of the 
case.

After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case, the claims folder should be returned to this Board for 
further appellate review.  No action is required by the 
veteran until he receives further notice.  The purposes of 
this remand are to procure clarifying data and to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
issues the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



